United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
OFFICE OF ENFORCEMENT &
COMPLIANCE ASSURANCE, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1800
Issued: April 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2018 appellant, through counsel, filed a timely appeal from a May 1,
2018 merit decision2 of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that counsel did not appeal a nonmerit OWCP decision dated September 13, 2018 which denied
appellant’s request for reconsideration of the May 1, 2018 merit OWCP decision. He appealed only the merit OWCP
decision dated May 1, 2018 and explicitly indicated that the Board could “disregard” the September 13, 2018 nonmerit
decision. Therefore the Board will not consider this decision on appeal.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than four
percent monaural (right ear) hearing loss, for which he previously received a schedule award.
FACTUAL HISTORY
On June 20, 2017 appellant, then a 57-year-old criminal investigator, filed an occupational
disease claim (Form CA-2) alleging that he developed binaural hearing loss and tinnitus as a result
of employment-related noise exposure. He noted that he first became aware of his condition on
November 10, 1999 and realized that it resulted from his federal employment on
December 17, 1999. Appellant retired in January 2013.
By development letter dated June 21, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish the claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
OWCP received appellant’s response to the questionnaire and copies of various
audiograms and hearing evaluations administered by the employing establishment from April 21,
1993 to January 7, 2000. Among them was a Tinnitus Handicap Inventory (THI), dated
March 12, 2017.
On September 13, 2017 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a copy of the medical record, to Dr. Richard L. Barnes, a Board-certified
otolaryngologist, for a second opinion evaluation.
In an October 11, 2017 report, Dr. Barnes reviewed appellant’s history of noise exposure
at work and provided examination findings. He performed an otologic evaluation and audiometric
testing was obtained on his behalf. Testing at the frequency levels of 500, 1,000, 2,000, and 3,000
Hertz (Hz) revealed the following: right ear 10, 15, 25, and 60 decibels (dBs); and left ear 5, 10,
25, and 25 dBs. Dr. Barnes diagnosed noise-induced sensorineural hearing loss. He indicated that
the findings were consistent with a noise-induced sensorineural hearing loss greater than would be
expected due to presbycusis.
By decision dated October 17, 2017, OWCP accepted the claim for binaural sensorineural
hearing loss.
In an October 24, 2017 report, Dr. Jeffrey M. Israel, a Board-certified otolaryngologist and
district medical adviser (DMA), noted that the results of the most recent audiogram, dated
October 11, 2017, were valid and representative of appellant’s hearing sensitivity. Based on this
study, he calculated 3.75 percent right monaural loss and 0 percent left monaural loss, which
3

5 U.S.C. § 8101 et seq.

2

represented 0.6 percent binaural loss. Dr. Israel found that appellant had reached maximum
medical improvement (MMI) as of October 11, 2017, which was the date of his latest audiogram.
On December 19, 2017 appellant filed a claim for a schedule award (Form CA-7).
By decision dated February 8, 2018, OWCP granted appellant a schedule award for four
percent monaural hearing loss, right. The award covered a period of 2.08 weeks from October 11
through 25, 2017. OWCP computed appellant’s weekly pay at $2,556.94 based on the 75 percent
augmented rate for employees with dependents, totaling $3,988.83.
On March 9, 2018 appellant, through counsel, requested reconsideration of the February 8,
2018 OWCP decision arguing that he also had tinnitus and this condition was not considered or
included in the impairment rating.
By decision dated May 1, 2018, OWCP denied modification of its February 1, 2018
decision, finding that the evidence of record was insufficient to establish that appellant has ratable
binaural hearing loss and therefore, a schedule award for tinnitus was not payable.
LEGAL PRECEDENT
A claimant seeking compensation under FECA4 has the burden of proof to establish the
essential elements of his or her claim.5 With respect to a schedule award, it is the claimant’s burden
of proof to establish permanent impairment of the scheduled member or function of the body as a
result of an employment injury.6
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The American Medical

4

Supra note 3.

5

John W. Montoya, 54 ECAB 306 (2003).

6

Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

3

Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)9 has been
adopted by OWCP for evaluating schedule losses and the Board has concurred in such adoption.10
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged.11 Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides points out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions.12 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.13
The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of the binaural hearing loss.14 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.15 The policy of OWCP is to round
the calculated percentage of impairment to the nearest whole number.16 OWCP’s procedures
provide that percentages should not be rounded until the final percent for award purposes is
obtained. Fractions should be rounded down from .49 and up from .50.17
If tinnitus interferes with activities of daily living, including sleep, reading, and other tasks
requiring concentration, enjoyment of quiet recreation and emotional well being, up to five percent
may be added to measurable binaural hearing impairment.18 A schedule award for tinnitus is not
payable unless the medical evidence establishes that the condition caused or contributed to a
ratable hearing loss.19

9

A.M.A., Guides (6th ed. 2009).

10

See J.W., Docket No. 17-1339 (issued August 21, 2018); R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52
ECAB 143 (2000).
11

A.M.A., Guides 250.

12

Id.; C.D., Docket No. 18-0251 (issued August 1, 2018).

13

Id.

14

Id.

15

See J.W., supra note 10; C.D., supra note 12.

16

P.L., Docket No. 17-0355 (issued June 27, 2018).

17

C.D., supra note 12; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4
(January 2010).
18

A.M.A., Guides 249.

19

See Charles H. Potter, 39 ECAB 645 (1988).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than four
percent monaural hearing loss, for which he previously received a schedule award.
OWCP’s medical adviser, Dr. Israel, applied OWCP’s standardized procedures to
Dr. Barnes’ October 11, 2017 audiogram when he calculated 3.75 percent right monaural loss and
zero percent left monaural loss, which represented 0.6 percent binaural loss. His report, therefore,
established that, after rounding,20 appellant was entitled to a schedule award for four percent
monaural (right ear) hearing loss.21 The Board finds that Dr. Israel properly applied OWCP’s
standardized procedures to Dr. Barnes’ October 11, 2017 audiogram, which recorded frequency
levels at the 500, 1,000, 2,000, and 3,000 Hz and revealed decibel losses of 10, 15, 25, and 60
respectively in the right ear, for total hearing loss of 110 dBs in the right ear and 5, 10, 25, and 25
decibel losses respectively in the left ear, for total hearing loss of 65 dBs in the left ear. Dr. Israel
then followed the established procedures and divided these totals by 4, which resulted in an average
loss of 27.5 dBs in the right ear and 16.25 dBs in the left ear. He then subtracted the fence of 25
dBs to equal 2.5 dBs in the right and 0 dBs in the left. Dr. Israel then multiplied these amounts by
the established factor of 1.5 to result in 3.75 percent monaural loss for the right ear and 0 percent
monaural loss for the left ear. The report, therefore, properly established that appellant was entitled
to a schedule award for four percent right ear hearing loss.22
The Board finds that there is no current medical evidence of record supporting a ratable
hearing loss greater than the four percent monaural hearing loss (right ear) previously awarded.
The Board, therefore, finds that appellant is not entitled to a schedule award for tinnitus.23
FECA does not list tinnitus in the schedule of eligible members, organs, or functions of the body.24
Consequently, no claimant may directly receive a schedule award for tinnitus. Hearing loss is a
covered function of the body, so if tinnitus contributes to a ratable loss of hearing, a claimant’s
schedule award will reflect that contribution. The A.M.A., Guides provides that, if tinnitus
interferes with activities of daily living, up to five percent may be added to a measurable binaural
hearing impairment.25 The Board has repeatedly held, however, that there is no basis for paying a
schedule award for a condition such as tinnitus unless the evidence establishes that the condition
caused or contributed to a ratable hearing loss.

20

The Board notes OWCP’s policy to round the calculated percentage of impairment to the nearest whole number.
See J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See also Federal
(FECA) Procedure Manual, supra note 17 at Chapter 3.700.3(b) (January 2010).
21

See S.G., 58 ECAB 383 (2007).

22

See J.W., supra note 10.

23

R.R., Docket No. 12-1840 (issued February 14, 2013).

24

5 U.S.C. § 8107(c).

25

A.M.A., Guides 249.

5

A schedule award provides for payment of compensation for a specific number of weeks
as prescribed by the statute.26 Section 8107(c)(13)(B) of FECA provides that for 100 percent loss
of hearing of one ear, a claimant is entitled to 52 weeks’ compensation.27 As appellant sustained
four percent monaural hearing loss, he is entitled to 2.08 weeks’ compensation, which is what
OWCP awarded.28
Appellant, through counsel, contends on appeal that OWCP failed to consider his tinnitus
condition in its schedule award decision. Regarding tinnitus, the A.M.A., Guides allows for
compensation of up to five percent for it in the presence of measurable hearing loss if it impacts
the ability to perform activities of daily living. Although appellant’s Form CA-2, July 6, 2017
response to OWCP’s questionnaire, and March 12, 2017 THI discuss tinnitus, the evidence of
record, including audiograms from the employing establish, does not establish a diagnosis of
tinnitus. Further, while counsel referenced that the Form CA-1332 used by Dr. Barnes failed to
solicit information regarding tinnitus, the use of and content of this form is beyond the purview of
the Board.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than four
percent monaural (right ear) hearing loss, for which he previously received a schedule award.

26

5 U.S.C. § 8107.

27

Id. at § 8107(c)(13)(B).

28

The Board notes OWCP calculated 2.08 weeks of $1,917.11 in weekly compensation at $3,988.83. The correct
calculation is $3,988.8368. While OWCP cannot pay fractions of a cent, its decision not to round up to $3,988.84 is
harmless error.

6

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

